DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geisner et al. (US Pub No. 2013/0083173 A1) discloses a method of operating a playback system including a head mounted display and a processor, comprising: selecting, by a processor in the playback system and based on a head position of a user of the head mounted display, one or more particular content streams from a plurality of content streams (Figure 10, the discussion in paragraphs [0116] and [0119] and claim 16; specifically paragraph [0116] “the virtual spectator application selects 3D virtual data as current 3D virtual data for display based on the head position and orientation, and optionally the gaze direction”); receiving the one or more particular content streams (Figure 10, the discussion in paragraph [0116] and [0119] and claim 16); and displaying, on the head mounted display, content included in at least one of the one or more particular content streams (step 710 of Figure 10, the discussion in paragraph [0116] and [0119] and claim 16).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the system identifies a plurality of content streams, each content stream being different from one another and comprising content corresponding to a unique viewing direction from a same viewing position within an environment.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 6, 13 and 14 are allowable at least by virtue of their dependence on claim 1.   
		Claim 7 is allowable as it recites similar subject matter as that of claim 1.
		Claims 8 – 12 are allowable at least by virtue of their dependence on claim 7.    	 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627